OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07242 The Cutler Trust (Exact name of registrant as specified in charter) 525 Bigham KnollJacksonville, Oregon (Address of principal executive offices) (Zip code) Erich M. Patten Cutler Investment Counsel, LLC525 Bigham KnollJacksonville, Oregon97530 (Name and address of agent for service) Registrant's telephone number, including area code:(541) 770-9000 Date of fiscal year end:June 30 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Cutler Trust By (Signature and Title)* /s/ Erich M. Patten Erich M. Patten, President Date August 13, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT Name Ticker CUSIP Annual Meeting Date Item Vote Y/N Type Issuer ("I") Shareholder ("S") Vote For ("F") Against ("A") or Abstain ("Ab") With ("W")or Against Manage-ment ("A") MONSANTO MON 61166W101 1/24/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVAL OF LONG-TERM INCENTIVE PLAN Y I F W GMO PRODUCTS Y S A W BECTON, DICKINSON AND COMPANY BDX 1/31/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W CUMULATIVE VOTING Y S A W EMERSON ELECTRIC EMR 2/12/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W RATIFY AUDITOR Y I F W SUSTAINABILITY REPORT Y S A W DECLASSIFICATION Y S A W THE WALT DISNEY CO. DIS 3/13/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W EXECUTIVE COMPENSATION Y I F W NATIONAL FUEL GAS CO. NFG 3/8/2012 ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W RISK COMPENSATION Y I F W 2 Y I F W M&T BANK CORP MTB 55261F104 4/17/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W COMPENSATION OF NAMED EXECUTIVE OFFICERS Y I F W RATIFY AUDITOR Y I F W TEXAS INSTRUMENTS INC. TXN 4/19/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W RATIFY AUDITOR Y I F W UNITED TECHNOLOGIES CORP. UTX 4/11/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W HONEYWELL INT'L INC. HON 4/23/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W INDEPENDENT BOARD CHAIR Y S A W POLITICAL CONTRIBUTIONS Y S A W THE CHUBB CORPORATION CB 4/24/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W POLITICAL CONTRIBUTIONS Y S A W INTERNATIONAL BUSINESS MACHINES CORP. IBM 4/24/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W CUMULATIVE VOTING Y S A W POLITICAL CONTRIBUTIONS Y S A W LOBBYING DISCLOSURES Y S A W E.I. DUPONT DE NEMOURS AND CO DD 4/25/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W INDEPENDENT BOARD CHAIR Y S A W EXECUTIVE COMPENSATION REPORT Y S A W CATERPILLAR INC. (5) CAT 6/13/2012 RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Y I F W ADVISORY VOTE ON EXECUTIVE COMPENSATION Y I F W AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS Y I F W AMEND BYLAW ADVANCE NOTICE PROVISIONS Y I F W STOCKHOLDER PROPOSAL - REPORT ON POLITICAL CONTRIBUTIONS AND EXPENSES Y S A W STOCKHOLDER PROPOSAL - DIRECTOR ELECTION MAJORITY VOTE STANDARD Y S A W STOCKHOLDER PROPOSAL - REVIEW GLOBAL CORPORATE STANDARDS Y S A W STOCKHOLDER PROPOSAL - STOCKHOLDER ACTION BY WRITTEN CONSENT Y S A W AMERICAN EXPRESS CO. AXP 4/30/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W 2 Y I F W CUMULATIVE VOTING Y S A W SEPARATE CHAIRMAN AND CEO Y S A W KIMBERLY-CLARK CORP. KMB 5/3/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W PEPSICO, INC. PEP 5/2/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W 2007 LONG-TERM INCENTIVE PLAN Y I F W LOBBYING PRACTICES REPORT Y S A W RISK OVERSIGHT COMMITTEE Y S A W INDEPENDENT BOARD CHAIR Y S A W BRISTOL-MYERS SQUIBB CO. BMY 5/1/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W 2 Y I F W CUMULATIVE VOTING Y S A W ANIMAL RESEARCH Y S A W SHAREHOLDER ACTION BY WRITTEN CONSENT Y S A W INTEL CORP. INTC 5/17/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W POLITICAL CONTRIBUTIONS Y S A W VERIZON COMMUNICATION INC. VZ 92343V104 5/3/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W PRIOR GOV SERVICE Y S A W LOBBYING ACTIVITIES Y S A W VESTING OF PERFORMANCE STOCK Y S A W SPECIAL MEETING Y S A W ACTION BY WRITTEN CONSENT Y S A W NETWORK NEUTRALITY Y S A W NORDSTOM, INC. JWN 5/9/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE AMENDED EXEC MGMT BONUS PLAN Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W CONOCOPHILLIPS COP 20825C104 5/9/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W ENVIRONMENTAL POLICY Y S A W RISK MITIGATION Y S A W LOBBYING EXPENDITURES Y S A W GREENHOUSE GAS REDUCTION Y S A W GENDER NON-DISCRIMINATION Y S A W UNION PACIFIC CORP. UNP 5/10/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W LOBBYING ACTIVITIES Y S A W EXECUTIVE STOCK OWNERSHIPT Y S A W NUCOR CORP. NUE 5/10/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W MAJORITY VOTE Y S F A THE CHARLES SCHWAB CORP. SCHW 5/17/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W DECLASSIFY BOARD Y I F W POLITICAL CONTRIBUTIONS Y S A W PROXY ACCESS Y S A W THE HOME DEPOT, INC. HD 5/17/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W AMEND STOCK PURCHASE PLAN Y I F W POLITICAL CONTRIBUTIONS Y S A W DIVERSITY REPORT Y S A W WRITTEN CONSENT SAFEGUARDS Y S A W SPECIAL SHAREHOLDER MEETINGS Y S A W CHARITABLE CONTRIBUTIONS Y S A W STORMWATER MANAGEMENT POLICY Y S A W MERCK & CO., INC. MRK 58933Y105 5/22/2012 ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N RATIFY AUDITOR N APPROVE EXECUTIVE COMP N SHAREHOLDER ACTION BY WRITTEN CONSENT N SPECIAL SHAREHOLDER MEETINGS N CHARITABLE AND POLITICAL CONTRIBUTIONS N MCDONALD'S CORP. MCD 5/24/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W 2 Y I F W DECLASSIFY BOARD Y I F W RIGHT TO CALL SPECIAL MEETINGS Y I F W RATIFY AUDITOR Y I F W NUTRITION REPORT Y S A W CHEVRON CORP. CVX 5/30/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W EXECUTIVE OFFICER COMPENSATION Y I F W FORUM PROVISIONS Y S A W INDEPENDENT BOARD CHAIR Y S F A LOBBYING DISCLOSURES Y S A W COUNTRY SELECTION GUIDELINES Y S A W HYDRAULIC FRACTURING Y S A W ACCIDENT RISK OVERSIGHT Y S A W SPECIAL MEETINGS Y S A W INDEPENDENT DIRECTOR WITH ENVIRONMENT EXP Y S A W EXXON MOBIL CORP. XOM 30231G102 5/30/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W INDEPENDENT BOARD CHAIR Y S F A MAJORITY VOTE Y S A W POLITICAL CONTRIBUTIONS Y S A W EEO POLICY Y S A W NATURAL GAS PRODUCTION REPORT Y S A W GREENHOUSE GAS GOALS Y S A W ARCHER-DANIELS MIDLAND ADM 11/3/2011 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W ADVISORY VOTE ON EXEC COMP Y I F W FREQUENCY OF FUTURE ADVISORY VOTES Y I 1-YEAR W POLITICAL CONTRIBUTIONS Y S A W REPORT ON POLITICAL CONTRIBUTIONS Y S A W SUSTAINABLE PALM OIL Y S A W SYSCO SYY 11/16/2011 ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N ELECTION OF DIRECTOR N APPROVE EXECUTIVE COMP N FREQUENCY OF FUTURE ADVISORY VOTES N DECLASSIFY BOARD N RATIFY AUDITOR N AT&T INC. T 00206R102 4/27/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W RATIFY AUDITOR Y I F W APPROVE EXECUTIVE COMP Y I F W AMEND CERT OF INCORPORATION Y I F W POLITICAL CONTRIBUTIONS Y S A W NETWORK NEUTRALITY Y S A W INDEPENDENT BOARD CHAIR Y S A W JOHNSON & JOHNSON JNJ 4/26/2012 ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W ELECTION OF DIRECTOR Y I F W APPROVE EXECUTIVE COMP Y I F W 2012 LONG-TERM INCENTIVE PLAN Y I F W RATIFY AUDITOR Y I F W INDEPENDENT BOARD CHAIR Y S A W POLITICAL CONTRIBUTIONS Y S A W NON-ANIMAL TESTING METHODS Y S A W
